UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6663



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JASPER B. MACKEY, JR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-135)


Submitted:   August 5, 2003                 Decided:   August 18, 2004


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper B. Mackey, Jr., Appellant Pro Se. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jasper B. Mackey, Jr., appeals the district court’s order

denying his motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (2000). Mackey alleged that Amendment 599 to the U.S.

Sentencing Guidelines Manual mandates a reduction of his sentence.

See USSG Supp. App. C, amend. 599 (2002) (amending USSG § 2K2.4,

comment. (n.2)).   The district court’s legal interpretation of

Amendment 599 is reviewed de novo.   See United States v. Turner, 59

F.3d 481, 484 (4th Cir. 1995).    We have reviewed the record and

conclude that Amendment 599 does not apply to Mackey’s sentence and

that he is not entitled to relief under § 3582(c)(2).   We therefore

affirm the order of the district court.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -